Exhibit 10.17

 

PROMISSORY NOTE

 

$18,000,000.00

  Baltimore, Maryland     July 22, 2005

 

FOR VALUE RECEIVED, the undersigned, MHI JACKSONVILLE LLC, a Delaware limited
liability company (“Borrower”), hereby promises to pay to the order of
MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY, a Maryland corporation, in its
capacity as Trustee of the AFL-CIO Building Investment Trust, and not in its
corporate capacity (“Trustee”; Trustee and any assignee or other lawful owner of
this Promissory Note being hereinafter called “Holder”), the principal amount of
EIGHTEEN MILLION AND 00/100 DOLLARS ($18,000,000.00) (the “Principal Sum”),
together with interest on the unpaid balance of the Principal Sum at the rate or
rates set forth herein, and on the other terms set forth herein and in the Loan
Agreement (as defined below).

 

1. Definitions; rules of construction.

 

1.1 As used herein, the following terms have the following meanings:

 

“Business Day” means a day other than a Saturday, Sunday or legal holiday in the
State, and observed as such by the Holder.

 

“Default Rate” means an annual interest rate equal to the lesser of twelve and
00/100 percent (12.00%) per annum, or the maximum interest rate permitted under
the applicable law of the State.

 

“Environmental Indemnity” is defined in the Loan Agreement.

 

“Event of Default” is defined in the Loan Agreement.

 

“Interest” means interest on the Principal Sum, accruing at the Regular Rate or,
if a default hereunder or an Event of Default has occurred, at the Default Rate.

“Loan” means the loan evidenced by this Note.

 

“Loan Agreement” means the Loan Agreement of even date herewith between Borrower
and Trustee, together with any amendment, restatement, extension, replacement or
other modification thereof.

 

“Loan Documents” is defined in the Loan Agreement.

 

“Maturity Date” means the final and absolute due date hereof (whether by
acceleration, declaration, extension or otherwise), which, in the absence of
such acceleration, declaration, extension or other change, shall be July 22,
2010.



--------------------------------------------------------------------------------

“Mortgage” means the Mortgage, Security Agreement and Fixture Filing With
Assignment of Rents of even date (and recorded or intended to be recorded among
the Land Records of Duval County, Florida) from Borrower to Trustee covering,
inter alia, all of that real property in the said County which is described
therein, together with any amendment, restatement, extension, replacement or
other modification thereof.

 

“Note” means this Promissory Note.

 

“Payment Address” means the office of Holder or such other place as Holder may
from time to time designate by written notice to Borrower.

 

“Regular Rate” means a fixed annual interest rate equal to eight and 00/100
percent (8.00%) per annum.

 

“State” means the State of Maryland.

 

1.2 Each capitalized term used herein and not otherwise defined herein, but
defined in the Mortgage (including but not limited to Award, Land, Land Records,
Indebtedness, Condemnation, Casualty, Person, Property, Awards, Casualty
Proceeds, Rents and Tax and Insurance Escrow) shall have the meaning given to
such term in the Mortgage.

 

1.3 The rules of construction set forth in subsection 1.2 of the Mortgage are
incorporated herein as a part hereof.

 

2. Interest Accrual. Subject to Section 9 below, Interest shall accrue at the
Regular Rate on the Principal Sum from and after the date hereof through and
until the date of repayment in full of the Principal Sum.

 

3. Payments of Interest. Interest shall be paid on the Principal Sum, beginning
on the first day of the first calendar month immediately following the date
hereof, and continuing on the first day of each succeeding calendar month until
repayment in full of the Principal Sum. Borrower may cure any failure to make
any payment due under this Note or any of the Loan Documents no more than five
(5) days after the date such payment was due, other than the payment of the
Principal Sum on the Maturity Date (as it may be extended) for which there shall
be no cure period. Together with the payments of Interest required above, an
amount equal to one-twelfth (1/12th) of the periodic Assessment and insurance
premium shall be deposited into the Tax and Insurance Escrow. Notwithstanding
the foregoing, no such deposits of periodic Assessments and insurance premiums
shall be required hereunder so long as (i) evidence is provided by Borrower
within five (5) Business Days of the due date therefor that such items have been
timely paid (without penalty) and (ii) no default has occurred under any Loan
Document; provided, further, that the foregoing waiver shall be personal to
Borrower and shall not extend to any successor of Borrower hereunder.

 

4. Extension. If Borrower elects to extend the term of the Loan in accordance
with the requirements of Section 2.1.4 of the Loan Agreement, including, without
limitation the payment of the Extension Fee, the Maturity Date shall be extended

 

2



--------------------------------------------------------------------------------

to July 22, 2011, and Borrower shall continue to make payments of Interest on
the Principal Sum and Assessments as provided in Section 3 above, until the
Maturity Date (as extended).

 

5. Calculation of Interest; Limitation on Interest. Interest shall be calculated
on the basis of a 365-day year factor applied to the actual number of days in
each interest period.

 

6. Maturity. This Note shall mature and the Principal Sum, all accrued and
unpaid Interest thereon and all other sums due hereunder or under the other Loan
Documents shall be due and payable on the Maturity Date, by reason of
acceleration or otherwise, and as the same may be extended pursuant to Section 4
hereof.

 

7. Manner of Payment. Borrower shall make all payments of principal of and
Interest on this Note during regular business hours at the Payment Address or by
wire transfer pursuant to instructions provided by Holder, and in coin or
currency of the United States of America which at the time of such payment is
legal tender for the payment of public and private debts (provided, however,
that any payment of principal of or Interest on this Note received by Holder at
the Payment Address after two o’clock p.m., local time at the Payment Address,
on any day shall be deemed to have been received by Holder on the next Business
Day thereafter, and shall bear Interest accordingly). Any such payment tendered
other than in coin or currency shall be accepted by Holder subject to
collection, and Interest shall continue to accrue on the unpaid balance of the
Principal Sum as if such payment had not been made, until the next Business Day
on which, on or before two o’clock p.m., local time at the Payment Address,
funds in coin or currency are, on account of such payment, available to Holder
for its immediate use.

 

8. Application of Payments. All payments made hereunder shall be applied first
to late charges or other sums owing to Holder, next to unpaid Interest then due
and owing, and then to principal, or, in such other order or proportion as
Holder, in its reasonable judgment, may determine; provided, however, that
following an Event of Default, such application shall be made in such other
order or proportion as Holder may determine in its sole discretion.

 

9. Default Interest Rate; Late Payments.

 

9.1 If any payment hereunder is not paid when due (subject to any applicable
cure period), such payment shall continue as an obligation of Borrower, with
interest thereon at the Default Rate running from the day after the expiration
of the applicable cure period, until paid in full. From and after the Maturity
Date (as the same may be extended as set forth in Section 4 above), the entire
unpaid balance of the Principal Sum and all unpaid Interest then due and owing
at such maturity shall bear interest at the Default Rate running from the day
after the Maturity Date. Interest at the Default Rate shall be payable with the
payment of the overdue amount, and otherwise shall be compounded monthly on the
first day of each and every calendar month until paid in full.

 

3



--------------------------------------------------------------------------------

9.2 In addition to all other amounts due hereunder, Borrower shall pay (a) a
late charge in an amount equal to five percent (5%) of any payment due hereunder
which is not paid within ten (10) days after the date on which the same is due
and payable. Subject to the laws of the State, the late charge shall be payable
to Holder as additional interest and not as a penalty.

 

10. Waivers. Borrower hereby waives all applicable exemption rights, whether
under any state constitution, homestead laws or otherwise, valuation and
appraisement, presentment of this Note for payment, protest and demand, dishonor
and notice of protest, demand or dishonor and nonpayment under this Note, and
agrees that, without giving notice to or obtaining the consent of Borrower or
any other person, Holder may extend the time of payment release any party liable
for any obligation hereunder, release any of the security for this Note, accept
other security therefor, and otherwise modify the terms of payment of any or all
of the debt evidenced by this Note, with or without having been requested to do
so by any other person liable hereon, and such consent shall not alter or
diminish the liability of Borrower or any other person hereunder, except if and
to the extent that Holder may otherwise agree with, respectively, Borrower or
such other person, expressly and in writing.

 

11. Prepayment. Borrower shall not be entitled to prepay the Loan prior to the
Permitted Prepayment Date (as defined below). On and after the Permitted
Prepayment Date, Borrower shall be permitted to prepay the Loan in whole, but
not in part, at any time, upon five (5) Business Days prior written notice to
Trustee. If Trustee accepts or requires prepayment of this Note (or an
acceleration of the scheduled Maturity Date occurs) for any reason, including by
reason of an Event of Default, at any time prepayment is not otherwise
permitted, then, in addition to the Principal Sum, Interest, and all other
amounts then due under this Note or the other Security Documents, Borrower shall
pay to Trustee at the time of such prepayment (the “Prepayment Date”) a
prepayment charge equal to the Yield Maintenance Payment as defined below.

 

“Prepayment Amount” means an amount equal to the Principal Sum being prepaid.

 

“Permitted Prepayment Date” means July 22, 2009.

 

“Annual Treasury Investment Yield” means the annual yield, as of five (5)
Business Days before the Prepayment Date, on United States Treasury instruments
(exclusive of so-called “zero coupon” bonds) with a maturity coterminous with
the Permitted Prepayment Date (or, if none, with the maturity date closest to
the Permitted Prepayment Date) as reported in The Wall Street Journal as of five
(5) Business Days before the Prepayment Date (or, if The Wall Street Journal is
not then published or does not then report such information, as published in
such other source selected by Holder which is nationally recognized for accuracy
in the reporting of trading in United States governmental securities).

 

4



--------------------------------------------------------------------------------

“Monthly Reinvestment Rate Payment” means the payment of interest only that
would be payable on a bond equal to the Prepayment Amount and producing an
annual yield equal to the Annual Treasury Investment Yield.

 

“Monthly Coupon Rate Payment” means the payment of interest only which would be
payable monthly on a bond equal to the Prepayment Amount and bearing interest at
an annual rate equal to the then applicable annual rate of Interest on this Note
and maturing on the Permitted Prepayment Date.

 

“Monthly Payment Deficiency” means the positive difference, if any, between (i)
the Monthly Coupon Rate Payment minus (ii) the Monthly Reinvestment Rate
Payment.

 

“Yield Maintenance Payment” means an amount equal to the greater of:

 

(i) four percent (4%) of the outstanding Principal Sum of this Note; or

 

(ii) the amount equal to the present value as of the Prepayment Date of a series
of monthly payments, each equal to the amount of the Monthly Payment Deficiency,
if any (i.e., the Monthly Payment Deficiency cannot be a negative number), made
on the first day of every calendar month from and including the first day of the
first full calendar month immediately following the Prepayment Date to and
including the Permitted Prepayment Date, using a discount rate equal to the
then-applicable annual rate of Interest on this Note.

 

Borrower and Trustee acknowledge that any Yield Maintenance Payment calculated
hereunder is a prepayment charge which is a reasonable approximation of the harm
which Trustee may incur as a result of such prepayment and the resulting loss of
future interest to Trustee. Notwithstanding the foregoing, if at any time
Trustee requires (i) application of casualty insurance proceeds or condemnation
awards to the repayment of the Loan or (ii) a prepayment of the Loan pursuant to
Section 2.3.2 of the Loan Agreement, such repayment and/or prepayment shall not
be subject to any such prepayment charge or Yield Maintenance Payment.

 

12. Payment of Costs. If, after any Event of Default, Holder retains an attorney
with respect to any enforcement action which Holder may be entitled to take,
including but not limited to, any suit or action instituted to collect any or
all of the Principal Sum, any Interest then due and owing, or any other sum
falling due under the provisions of this Note, or if this Note is placed in the
hands of an attorney for collection, Borrower hereby agrees to pay all costs
thereby incurred by Holder, including that of reasonable attorneys’ fees, all of
which shall be added to and become part of the debt evidenced hereby.

 

13. Loan. This Note is given to evidence a loan made to Borrower by Trustee
(Borrower’s receipt of which from Trustee is hereby acknowledged), and is
secured by the Loan Documents. The Loan Documents contain more particular
descriptions of the real and personal property, equipment and fixtures covered
by the

 

5



--------------------------------------------------------------------------------

Loan Documents, provisions for the acceleration of the maturity of this Note
upon the occurrence of certain Events of Default enumerated in the Loan
Documents, and provisions setting forth the rights of Holder in respect of such
security, all of which are incorporated in this Note by reference.

 

14. Acceleration. Upon the occurrence of any Event of Default, the unpaid
balance of the Principal Sum, together with all unpaid Interest then due and
owing and all other sums evidenced hereby or secured by the Mortgage shall, at
Holder’s option, become immediately due and payable.

 

15. Applicable Law. This Note shall be construed, interpreted and enforced in
accordance with the laws of the State as the same are in effect from time to
time (excluding application of any principle of conflict-of-laws which would
direct the application of the law of any other jurisdiction).

 

16. Excess Interest. Nothing herein contained, nor any transaction related
thereto, shall be construed or so operate as to require Borrower to pay Interest
at a greater rate than the maximum allowed by law. Should any Interest or other
charges paid or payable by Borrower in connection with this Note, or any other
document delivered in connection herewith, result in the computation or earning
of interest in excess of the maximum allowed by applicable state or federal law,
then any and all such excess Interest shall be and the same is hereby waived by
Holder, and any and all such excess paid shall be credited automatically against
and in reduction of the Principal Sum, and the portion of said excess which
exceeds the Principal Sum shall be paid by Holder to Borrower.

 

17. Time of the Essence. Borrower agrees that time is strictly of the essence
hereof.

 

18. Notices. Any notices required to be given hereunder shall be given in the
manner set forth for notices in the Mortgage.

 

19. Extensions by Holder. The Maturity Date and/or any other date by which
payment is required to be made hereunder may be extended by Holder from time to
time in its sole discretion, without in any way altering or impairing Borrower’s
liability hereunder.

 

20. Estoppel Certificate. Borrower agrees to furnish to Holder at any time and
from time to time, within fifteen (15) days after written request therefor, a
written estoppel certificate, duly executed and acknowledged, setting forth to
Borrower’s knowledge the amount then due under this Note, and whether any claim,
offset or defense then exists hereunder.

 

21. Assignability. This Note may be assigned by Holder or any subsequent Holder
at any time and from time to time; shall inure to the benefit of and be
enforceable by Holder and its successors and assigns and any other Person to
whom Holder may grant an interest in Borrower’s obligations to Holder; and shall
bind and be enforceable against Borrower and its successors and assigns. Holder
shall have the

 

6



--------------------------------------------------------------------------------

right to assign, participate, syndicate or transfer any or all of its investment
in the Loan, subject to applicable securities laws, including sales through one
or more private placements or publicly registered offerings. Borrower shall,
without expenses to Borrower, cooperate with Holder to effect such transactions.

 

22. Invalidity of Any Part. If any provision or part of any provision of this
Note shall be for any reason held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Note shall be construed as if such provision or
part thereof had never been contained herein, but only to the extent of its
invalidity, illegality or unenforceability.

 

23. RESERVED.

 

24. Indemnification of Holder; Limitation of Holder’s Liability. Any exculpation
of Holder or agreement by Borrower or any other Person hereunder or under any of
the Loan Documents to indemnify, defend or hold harmless Holder shall apply
equally to Holder, the Trust, Trustee and Advisor (each as defined in the Loan
Agreement), and the respective successors and assigns of each of such Persons,
and the officers, directors, shareholders, employers, and agents of each of such
Persons and their respective successors and assigns. The limitation of liability
with respect to Holder set forth in the Loan Agreement is hereby incorporated in
this Note and each other Loan Document as if fully set forth herein.

 

25. No Partnership. Nothing contained in this Note shall be construed as
establishing a partnership, joint venture, or any relationship between Borrower
and Holder other than that of the relationship of debtor and secured creditor.

 

26. Waiver of Jury Trial. BORROWER KNOWINGLY, VOLUNTARILY AND UPON THE ADVICE OF
INDEPENDENT COUNSEL, IRREVOCABLY AS AN INDEPENDENT COVENANT, INTENTIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS NOTE OR ANY OTHER LOAN DOCUMENT. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY BORROWER AND IT HEREBY REPRESENTS THAT NO REPRESENTATIONS OF
FACT OR OPINION HAVE BEEN MADE BY ANY PERSON TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. BORROWER FURTHER REPRESENTS
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND
THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be executed and
delivered as of the day and year first written above.

 

WITNESS

  MHI JACKSONVILLE LLC,         a Delaware limited liability company (1)  

/s/ Jamie L. Moore

--------------------------------------------------------------------------------

  By:  

/s/ Andrew M. Sims

--------------------------------------------------------------------------------

            Andrew M. Sims, Manager (2)  

/s/ Donelle R. Shaw

--------------------------------------------------------------------------------

       

 

STATE OF     VA                        

 

COUNTY OF     YORK                

 

I,     Rhonda Smith                            , a notary public residing in the
county and state aforesaid, do certify that Andrew M. Sims, Manager of MHI
Jacksonville LLC, a Delaware limited liability company, who is personally to me
known, this day appeared before me personally and did acknowledge that he did
sign, seal and deliver the foregoing instrument on behalf of MHI Jacksonville
LLC, of his own free will and accord, for the purposes therein named and
expressed, and that Andrew M. Sims did this day represent that this is the
Promissory Note described in and secured by a certain Mortgage, Security
Agreement, and Fixture Filing with Assignment of Rents, bearing even date
herewith, from MHI Jacksonville LLC, as grantor, to Holder, and I do certify
that this Promissory Note and such mortgage were executed in my presence.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal, this 2oth day
of July , 2005.

 

   

/s/ Rhonda Smith

--------------------------------------------------------------------------------

   

Notary Public

 

My Commission Expires: 12/31/07

 

8